Citation Nr: 9921517	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-21 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a lower back 
condition and/or headaches as residuals of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to January 
1959.  

In December 1987, the veteran's claim of entitlement of service 
connection for a lower back disorder and/or headaches as 
residuals of a head injury was denied as there was no showing of 
a current diagnosis pertaining to either a lower back disability 
or residuals of a head injury.  The veteran was informed of this 
decision and did not appeal.  

In April 1989, the veteran submitted additional evidence in 
support of his claim that was limited to copies of the service 
records that the RO had considered in its previous adjudication.  
Inasmuch as the copies of the service records were found to be 
duplicative of evidence already submitted, the RO denied 
reopening the veteran's claim in May 1989.  The veteran was 
informed of this decision and did not appeal.

This matter is now before the Board of Veterans' Appeals (Board) 
on appeal from an September 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
continued to hold that no new and material evidence had been 
submitted that warranted reopening the veteran's claim.


FINDINGS OF FACT

1.  In December 1987, the veteran's claim of service connection 
for a lower back disorder and/or headaches as residuals of a head 
injury was denied because the RO found that there was no current 
injury ascribable to service origin; the veteran was notified of 
this decision and did not appeal.

2.  The additional evidence obtained or submitted to reopen the 
veteran's claim since December 1987 includes copies of service 
records; copies of service medical reports; and medical records 
obtained from VA Medical Centers.

3.  The additional evidence is either cumulative or redundant; 
and by itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered in 
order to adjudicate fairly the veteran's claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim of 
service connection for a lower back disorder and/or headaches as 
residuals of a head injury has not been submitted; the veteran's 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  A service medical record dated in August 1955 
reflects that the veteran incurred an in-service laceration over 
his right eye when he hit his head on an open hatch.  The service 
record noted that the laceration was closed with sutures, and 
noted that the veteran's vital signs and neurological examination 
remained stable. 

Service medical records also showed that the veteran was admitted 
to a medical clinic during his service after he presented with a 
reported four-day history of lower back pain.  A service medical 
record dated in January 1956 reflects that the lower back pain 
was treated with bed rest and heat.  Prompt relief of the 
veteran's low back pain was noted, and he was discharged back to 
duty after 24 hours.  

The veteran's separation examination is negative for any 
complaints or showing of a head injury, or residuals therefrom.  
The separation examination is also negative for any complaint or 
showing of a lower back disorder or lower back pain.  X-ray 
examination performed pursuant to his discharge from service in 
January 1959 was negative.

The veteran completed his initial application for compensation 
benefits in July 1987.  He noted a head injury and back disorder 
in service, but did not report any post service medical 
treatment.  The RO scheduled the claimant for a VA examination, 
but he failed to report and notified the RO that he would advise 
them of when he could report.  He made no further contact.  

After reviewing the service medical records, the RO denied the 
veteran's claim in December 1987, finding that there was no 
evidence of record showing a current disability relating to 
either a lower back disorder or head trauma incurred in service. 
The veteran did not initiate an appeal following the RO's 
December 1987 notification of the denial of his claim.  

In April 1989, however, the RO received additional evidence from 
the veteran in support of his claim, which consisted of duplicate 
copies of his service medical records.  The RO denied reopening 
the veteran's claim in May 1989, holding that the additional 
evidence was merely duplicative of the service medical records 
previously considered, and thus did not constitute "new and 
material" evidence that warranted reopening his claim.  The 
veteran did not initiate an appeal of that decision.
 
In May 1998, the veteran again requested that his claim be 
reopened.  He submitted additional evidence, including copies of 
service records previously submitted, and copies of medical 
records reflecting treatment he received at VA Medical Centers on 
three occasions between January 1995 and January 1996.  Those 
records reflect that the veteran presented in January 1995 with 
complaints of "cluster headaches," and that the veteran 
associated the headaches with a right eye laceration.  An 
outpatient VA medical record dated in April 1995 reports that the 
veteran had a history of Whipple's disease.  Diagnosis in April 
1995 was "probable cluster headaches."  A VA neurology clinic 
report reflects that the veteran was discharged from the clinic 
in January 1996 because his "illness [was] medically stable."  
None of the VA examination reports gave an opinion as to the 
etiology of the veteran's headaches.  

The only evidence of record pertaining to a lower back disorder 
are the veteran's service medical records and photocopies 
thereof.  No additional medical evidence has been submitted since 
December 1987 establishing that the veteran has complained of, or 
been treated for, a lower back disorder after his discharge from 
service.

In a September 1998 decision, the RO continued to find that the 
additional evidence did not constitute new and material evidence 
that warranted reopening the veteran's claim.  The veteran was 
notified of the decision, and perfected his appeal in December 
1998.


New and Material Evidence Legal Criteria and Analysis.  As noted 
above, the veteran's July 1987 claim of entitlement to service 
connection for a lower back disorder and/or headaches as 
residuals of a head injury was denied in December 1987.  The 
veteran was properly notified of the RO's determination, and he 
did not appeal.  As such, said rating decision became final 
pursuant to applicable VA law and regulations.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998); 38 
C.F.R. § 19.192 (1987) (effective from July 1, 1987, to July 1, 
1988).
However, despite the finality of a final decision, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or obtained with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The Board notes that in the RO's statement of the case and its 
subsequent decisions on the veteran's claim, the RO provided the 
veteran both with the definition of "new and material evidence" 
contained in 38 C.F.R. § 3.156(a), and also with the definition 
of "new and material evidence" from Colvin v. Derwinski, 1 Vet. 
App. 1 Vet. App. 177 (1991).  The articulated basis for the RO 
determination as to whether the veteran had submitted "new and 
material evidence" was based on the Colvin standard of whether 
the new evidence would provide a reasonable possibility of 
changing the outcome since overruled by the Court of Appeals for 
the Federal Circuit in Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The Federal Circuit in Hodge has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it will 
not eventually convince the Board to alter its ratings 
decision."  

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court"), in Elkins v. West, 12 Vet. 
App. 209 (1999), announced post-Hodge a three-step analysis to 
apply in determining whether to reopen previously and finally 
denied claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. § 5108.  Second, if new 
and material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based upon 
all the evidence of record in support of the claim, the claim as 
reopened (as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the VA's 
duty to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In Winters v. West, 12 Vet. App. 203 (1999), the Court held that 
even assuming the Board had committed error in refusing to reopen 
a claim by application of the now invalid Colvin test of 
materiality, such error would not be prejudicial if it is clear 
on the record that claim would not be well grounded.  In Vargas-
Gonzales v. West, 12 Vet. App. 321 (1999), the Court further 
concluded that a determination as to whether evidence is new is 
separate from a determination as to whether the evidence is 
material.  If the Board determines that the evidence is not new, 
that should end the Board's analysis as to whether the evidence 
is "new and material."  Accordingly, if the evidence is not 
new, it is not necessary to go on and determine whether it is 
material, and thus any error arising from the application of the 
now invalid Colvin test of materiality would be harmless and a 
remand for readjudication consistent with Hodge would not be 
warranted.  

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a claim 
to VA has the burden of providing evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Court defines a well-grounded claim as one 
that is plausible; a claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A well-grounded claim generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be well 
grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997) (adopting the Courts prior definition of a well-grounded 
claim as set forth in Caluza, 7 Vet. App. at 506); Grottveit, 5 
Vet. App. at 93.  This burden may not be met merely by presenting 
lay testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In the instant case, the veteran's service records and service 
medical records were associated with the veteran's claims file 
and had been considered prior to the RO's December 1987 decision.  
Accordingly, the Board concurs with the RO's May 1989 decision 
that the photocopies of the exact same service records, submitted 
since the 1987 decision, were merely duplicative of evidence 
already of record.  Because the photocopies of the service 
medical records are duplicative, they are therefore redundant, 
and thus are not "new" as that term is defined in 38 C.F.R. 
§ 3.156(a).  Likewise, the veteran's evidentiary assertions as to 
causation are redundant to his assertions at the time of the 1987 
final determination and thus are not "new."

The medical records reflecting treatment at VA Medical Centers 
are "new" in the sense that they contain evidence the RO did 
not have before it when issuing its December 1987 decision.  The 
Board notes, however, that the VA medical records simply reflect 
that the veteran presented with headaches and was treated for the 
same approximately 40 years after service.  Although the Board 
notes that veteran reported to at least one VA examiner that his 
headaches were related to a right eye laceration, which may have 
been a reference to his in-service head trauma, such lay 
testimony does not constitute competent evidence inasmuch as 
opinions regarding such matters require medical expertise.  See 
Espiritu, 2 Vet. App. at 494.  No party with medical competence 
has linked the headaches shown many years post service with the 
veteran's period of active duty.

The Board finds that, even assuming the VA medical records are 
"new," they are not material because they do not bear directly 
and substantially upon whether the claimant now has a headache 
disorder of service origins and by themselves, or in connection 
with evidence previously assembled, they are not so significant 
that they must be considered in order to fairly decide the merits 
of the claim.  Accordingly, the appellant has not submitted "new 
and material evidence" to reopen the claim. See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

The record also demonstrates that the RO refused to reopen this 
claim by application of the now invalid Colvin materiality 
standard as to whether there was a reasonable possibility that 
the additional evidence could change the outcome.  As the Court 
held in Winters, however, since the record lacks competent 
medical evidence linking any current headache disability to 
injury or disease incurred or aggravated inservice, the veteran 
also has not met his burden of submitting a well-grounded claim.  
Thus, any error in the RO's determination with respect to the 
question of whether new and material evidence has been submitted 
is not prejudicial, and this issue must not be remanded for 
readjudication by the RO.  See Meyer v. Brown, 9 Vet. App. 425 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).
   
In regard to the veteran's claim of entitlement to service 
connection for a lower back disorder, the record reflects that 
there has been no evidence submitted since the RO's December 1987 
decision reflecting any diagnosis of or treatment for a lower 
back injury.  The only evidence added to the record since 1987 as 
to this issue comprises the appellant's evidentiary assertions 
that are cumulative or redundant to those of record in 1987 and 
therefore are not new.   Since no new evidence has been 
presented, any error by the RO as to the materiality of the 
additional evidence is not prejudicial and the claim need not be 
remanded for readjudication.  See Winters, supra.



ORDER

As new and material evidence has not been received, the 
application to reopen the claim of service connection for a lower 
back disorder and/or headaches as residuals of a head injury 
remains denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

